As filed with the Securities and Exchange Commission on February 16, 2011 Registration Number: 333-171486 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FormS-1 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 KIDS ONLY MARKET INC. (Name of small business issuer in its charter) Nevada 33-1219445 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 304, 1020 14th Ave., SW, Calgary, Alberta, T2R 0N9, Canada (403) 850-8227 (Address and telephone number of principal executive offices) 304, 1020 14th Ave., SW, Calgary, Alberta, T2R 0N9, Canada (Address of principal place of business or intended place of business) Nevada Agency and Trust Company 50 West Liberty Street, Suite880, Reno, Nevada 89501 (775) 322-0626 (Name, address and telephone number of agent for service) With copies to: Jody M. Walker Attorney At Law 7841 South Garfield Way Centennial, CO 80122 Tel:303-850-7637 Fax:303-482-2731 Approximate date of commencement of proposed sale to public: As soon as practical after the effective date of this Registration Statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. ý If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities At registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Table of Contents Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated Filer o Non-accelerated filer o
